
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



FORM OF SIMON PROPERTY GROUP
SERIES 2012 LTIP UNIT AWARD AGREEMENT


            This Series 2012 LTIP Unit Award Agreement ("Agreement") made as of
the date set forth below among Simon Property Group, Inc., a Delaware
corporation (the "Company"), its subsidiary, Simon Property Group, L.P., a
Delaware limited partnership and the entity through which the Company conducts
substantially all of its operations (the "Partnership"), and the person
identified below as the grantee (the "Grantee").

Recitals

            A.    The Grantee is an employee of the Company or one of its
affiliates and provides services to the Partnership.

            B.    The Compensation Committee (the "Committee") of the Board of
Directors of the Company (the "Board") approved this award (this "Award")
pursuant to the Partnership's 1998 Stock Incentive Plan (as further amended,
restated or supplemented from time to time hereafter, the "Plan") and the Eighth
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended, restated and supplemented from time to time hereafter (the "Partnership
Agreement"), to provide officers of the Company or its affiliates, including the
Grantee, in connection with their employment, with the incentive compensation
described in this Agreement, and thereby provide additional incentive for them
to promote the progress and success of the business of the Company and its
affiliates, including the Partnership. This Award was approved by the Committee
pursuant to authority delegated to it by the Board as set forth in the Plan and
the Partnership Agreement to make grants of LTIP Units (as defined in the
Partnership Agreement).

            C.    This Agreement evidences an award of a series of LTIP Units
that have been designated as the Series 2012 LTIP Units pursuant to the
Partnership Agreement and the Certificate of Designation of Series 2012 LTIP
Units of the Partnership (the "Certificate of Designation").

            D.    Effective as of the grant date specified in Schedule A, the
Committee has made an award to the Grantee of the number of LTIP Units (the
"Award LTIP Units") set forth in Schedule A.

            NOW, THEREFORE, the Company, the Partnership and the Grantee agree
as follows:

            1.    Administration.    This Award shall be administered by the
Committee which has the powers and authority as set forth in the Plan. Should
there be any conflict between the terms of this Agreement and the Certificate of
Designation, on the one hand, and the Plan and the Partnership Agreement, on the
other hand, the terms of this Agreement and the Certificate of Designation shall
prevail.

            2.    Definitions.    Capitalized terms used herein without
definitions shall have the meanings given to those terms in the Plan. In
addition, as used herein:

            "Absolute TSR Goal" means the goal for TSR on an absolute basis as
set forth on Exhibit A.

            "Annualized TSR Percentage" means the annualized equivalent of the
TSR Percentage.

            "Award Date" means the date that the Award LTIP Units were granted
as set forth on Schedule A.

            "Award LTIP Units" has the meaning set forth in the Recitals.

            "Baseline Value" means $128.94, the per share closing price of the
Common Stock reported by The New York Stock Exchange for the last trading date
preceding January 1, 2012. For purposes of the REIT Index and S&P Index measures
used in determining the attainment of each of the respective Relative TSR Goals,
the baseline value for each shall also be the ending value of the applicable
index as of the last day of the year prior to the Effective Date.

            "Change of Control" means:

            (i)    Any "person," as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company, any of its subsidiaries, or
the estate of Melvin Simon, Herbert Simon or David Simon (the "Simons"), or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all "affiliates" and "associates" (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the "beneficial
owner" (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the Company's then outstanding voting securities

--------------------------------------------------------------------------------



entitled to vote generally in the election of directors; provided that for
purposes of determining the "beneficial ownership" (as such term is defined in
Rule 13d-3 under the Exchange Act) of any "group" of which the Simons or any of
their affiliates or associates is a member (each such entity or individual, a
"Related Party"), there shall not be attributed to the beneficial ownership of
such group any shares beneficially owned by any Related Party;

            (ii)    Individuals who, as of the date hereof, constitute the Board
of Directors of the Company (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors;

            (iii)    Approval by the stockholders of the Company of a
reorganization, merger or consolidation, in each case unless, following such
reorganization, merger or consolidation, (A) more than sixty percent (60%) of
the combined voting power of the then outstanding voting securities of the
corporation resulting from such reorganization, merger or consolidation entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Company's outstanding voting
securities immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their beneficial ownership, immediately
prior to such reorganization, merger or consolidation, of the Company's
outstanding voting securities, (B) no person (excluding the Company, the Simons,
any employee benefit plan or related trust of the Company or such corporation
resulting from such reorganization, merger or consolidation and any person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, twenty-five percent (25%) or more of the
Company's outstanding voting securities) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of the corporation resulting from such
reorganization, merger or consolidation entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation; or

            (iv)    Approval by the stockholders of the Company of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation with respect to which following such sale or other disposition
(x) more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners of the Company's outstanding voting securities entitled to vote generally
in the election of directors immediately prior to such sale or other disposition
in substantially the same proportion as their beneficial ownership, immediately
prior to such sale or other disposition, of the Company's outstanding voting
securities, (y) no person (excluding the Company, the Simons, and any employee
benefit plan or related trust of the Company or such corporation and any person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, twenty-five percent (25%) or more of the Company's
outstanding voting securities) beneficially owns, directly or indirectly,
twenty-five percent (25%) or more of the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (z) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board of
Directors of the Company providing for such sale or other disposition of assets
of the Company.

            "Code" means the Internal Revenue Code of 1986, as amended.

            "Common Stock" means the Company's common stock, par value $0.0001
per share, either currently existing or authorized hereafter.

            "Continuous Service" means the continuous service to the Company or
any subsidiary or affiliate, without interruption or termination, in any
capacity of employment. Continuous Service shall not be considered interrupted
in the case of: (A) any approved leave of absence; (B) transfers among the
Company and any subsidiary or affiliate, or

2

--------------------------------------------------------------------------------



any successor, in any capacity of employment; or (C) any change in status as
long as the individual remains in the service of the Company and any subsidiary
or affiliate in any capacity of employment. An approved leave of absence shall
include sick leave (including, due to any mental or physical disability whether
or not such condition rises to the level of a Disability), military leave, or
any other authorized personal leave.

            "Designation" means the Certificate of Designation of Series 2012
LTIP Units of the Partnership approved by the Company as the general partner of
the Partnership.

            "Disability" means, with respect to the Grantee, a "permanent and
total disability" as defined in Section 22(e)(3) of the Code.

            "Earned LTIP Units" means those Award LTIP Units that have been
determined by the Committee to have been earned on the Valuation Date based on
the extent to which the Absolute TSR Goal and the Relative TSR Goals have been
achieved as set forth in Section 3(c) or have otherwise been earned under
Section 4.

            "Effective Date" means the close of business on January 1, 2012.

            "Employment Agreement" means, as of a particular date, any
employment or similar service agreement then in effect between the Grantee, on
the one hand, and the Company or one of its Subsidiaries, on the other hand, as
amended or supplemented through such date.

            "Ending Common Stock Price" means, as of a particular date, the
average of the closing prices of the Common Stock reported by The New York Stock
Exchange for the twenty (20) consecutive trading days ending on (and including)
such date; provided, however, that if such date is the date upon which a Change
of Control occurs, the Ending Common Stock Price as of such date shall be equal
to the fair value, as determined by the Committee, of the total consideration
paid or payable in the transaction resulting in the Change of Control for one
share of Common Stock. For purposes of determining whether the Absolute TSR
Goals and the Relative TSR Goals have been attained, an average of the closing
measurements published for the twenty (20) consecutive trading days ending on
(and including) Valuation Date shall be used for determining the ending REIT
Index and S&P Index measures.

            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

            "Family Member" has the meaning set forth in Section 7.

            "LTIP Units" means the Series 2012 LTIP Units issued pursuant to the
Designation.

            "Partial Service Factor" means a factor carried out to the sixth
decimal to be used in calculating the Earned LTIP Units pursuant to Section 4 in
the event of a Qualified Termination of the Grantee's Continuous Service or a
Change of Control prior to the Valuation Date, determined by dividing the number
of calendar days that have elapsed since the Effective Date to and including the
date of the Grantee's Qualified Termination or a Change of Control, whichever is
applicable, by 1,095.

            "Partnership Units" or "Units" has the meaning provided in the
Partnership Agreement.

            "Person" means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, other entity or "group" (as defined in the Exchange Act).

            "Per Unit Purchase Price" has the meaning set forth in Section 5.

            "Plan" has the meaning set forth in the Recitals.

            "Qualified Termination" has the meaning set forth in Section 4(b).

            "REIT Index" means the MSCI REIT Total Return Index or any successor
index.

            "Relative TSR Goals" means the goals set for TSR on a relative basis
as compared to the REIT Index and the S&P Index as set forth on Exhibit A.

            "S&P Index" means the Standard & Poors 500 Total Return Index
(Symbol: SPXT) of large capitalization U.S. stocks or any successor index.

            "Securities Act" means the Securities Act of 1933, as amended.

            "Total Stockholder Return" or "TSR" means, with respect to a share
of Common Stock as of a particular date of determination, the sum of: (A) the
difference, positive or negative, of the Ending Common Stock Price as of such
date

3

--------------------------------------------------------------------------------



over the Baseline Value, plus (B) the total per-share dividends and other
distributions (excluding distributions described in Section 7) with respect to
the Common Stock declared between the Effective Date and such date of
determination and assuming contemporaneous reinvestment in Common Stock of all
such dividends and distributions, using as a re-investment price, the closing
price per share of the Common Stock as of the most recent ex-dividend date so
long as the "ex-dividend" date with respect thereto falls prior to such date of
determination.

            "Transfer" has the meaning set forth in Section 7.

            "TSR Percentage" means the TSR achieved with respect to a share of
Common Stock from the Effective Date to the Valuation Date determined by
following quotient: (A) the TSR divided by (B) the Baseline Value.

            "Valuation Date" means the earlier of (A) December 31, 2014, or
(B) the date upon which a Change of Control shall occur.

            "Vested LTIP Units" means those Earned LTIP Units that have fully
vested in accordance with the time-based vesting conditions of Section 3(d) or
have vested on an accelerated basis under Section 4.

            3.    Award.

            (a)    The Grantee is granted as of the Award Date, the number of
Award LTIP Units set forth on Schedule A which are subject to forfeiture
provided in this Section 3 and Section 4. The Award LTIP Units will be forfeited
unless within ten (10) business days from the Award Date the Grantee executes
and delivers a fully executed copy of this Agreement and such other documents
that the Company and/or the Partnership reasonably request in order to comply
with all applicable legal requirements, including, without limitation, federal
and state securities laws, and the Grantee pays the Per Unit Purchase Price for
each such Award LTIP Unit issued.

            (b)    The Award LTIP Units are subject to forfeiture during a
maximum of a five-year period based on a combination of (i) the extent to which
the Absolute TSR Goal and the Relative TSR Goals are achieved and (ii) the
passage of five years or a shorter period in certain circumstances as provided
herein in Section 4. Award LTIP Units may become Earned LTIP Units and Earned
LTIP Units may become Vested LTIP Units in the amounts and upon the conditions
set forth in this Section 3 and in Section 4, provided that, except as otherwise
expressly set forth in this Agreement, the Continuous Service of the Grantee
continues through and on each applicable vesting date.

            (c)    As soon as practicable following the Valuation Date, but as
of the Valuation Date, the Committee will determine:

            (i)    the extent to which the Absolute TSR Goal has been achieved;

            (ii)    the extent to which the Relative TSR Goals have been
achieved;

            (iii)    using the payout matrix on Exhibit A, the number of Earned
LTIP Units to which the Grantee is entitled; and

            (iv)    the calculation of the Partial Service Factor, if applicable
to the Grantee.

If the number of Earned LTIP Units is smaller than the number of Award LTIP
Units, then the Grantee, as of the Valuation Date, shall forfeit a number of
Award LTIP Units equal to the difference without payment of any consideration by
the Partnership other than as provided in the last sentence of Section 5;
thereafter the term LTIP Units will refer only to the Earned LTIP Units and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units that were so forfeited.

            (d)    The Earned LTIP Units shall become Vested LTIP Units in the
following amounts and at the following times, provided that the Continuous
Service of the Grantee continues through and on the applicable vesting date or
the accelerated vesting date provided in Section 4, as applicable:

            (i)    fifty percent (50%) of the Earned LTIP Units shall become
Vested LTIP Units on January 1, 2016; and

            (ii)    fifty percent (50%) of the Earned LTIP Units shall become
Vested LTIP Units on January 1, 2017.

4

--------------------------------------------------------------------------------



            (e)    Except as otherwise provided under Section 4, upon
termination of Continuous Service before the applicable vesting date, any Earned
LTIP Units that have not become Vested LTIP Units pursuant to Section 3(d)
shall, without payment of any consideration by the Partnership other than as
provided in the last sentence of Section 5, automatically and without notice be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Earned LTIP Units.

            4.    Termination of Grantee's Employment; Death and Disability;
Change of Control.

            (a)    If the Grantee ceases to be an employee of the Company or any
of its affiliates, the provisions of Sections 4(b) through Section 4(f) shall
govern the treatment of the Grantee's Award LTIP Units exclusively, unless an
Employment Agreement contains provisions that expressly refer to this
Section 4(a) and provides that those provisions of the Employment Agreement
shall instead govern the treatment of the Grantee's LTIP Units. In the event an
entity of which the Grantee is an employee ceases to be a subsidiary or
affiliate of the Company, such action shall be deemed to be a termination of
employment of the Grantee for purposes of this Agreement, unless the Grantee
promptly thereafter becomes an employee of the Company or any of its affiliates,
provided that, the Committee or the Board, in its sole and absolute discretion,
may make provision in such circumstances for lapse of forfeiture restrictions
and/or accelerated vesting of some or all of the Grantee's Award LTIP Units and
Earned LTIP Units that have not previously been forfeited, effective immediately
prior to such event. If a Change of Control occurs, Section 4(d) shall govern
the treatment of the Grantee's Award LTIP Units exclusively, notwithstanding the
provisions of the Plan.

            (b)    In the event of termination of the Grantee's Continuous
Service before the Valuation Date by Grantee's death or Disability (each a
"Qualified Termination"), the Grantee will not forfeit the Award LTIP Units upon
such termination, but the following provisions of this Section 4(b) shall modify
the treatment of the Award LTIP Units:

            (i)    the calculations provided in Section 3(c) shall be performed
as of the Valuation Date as if the Qualified Termination had not occurred;

            (ii)    the number of Earned LTIP Units calculated pursuant to
Section 3(c) shall be multiplied by the Partial Service Factor (with the
resulting number being rounded to the nearest whole LTIP Unit or, in the case of
0.5 of a unit, up to the next whole unit), and such adjusted number of LTIP
Units shall be deemed the Grantee's Earned LTIP Units for all purposes under
this Agreement; and

            (iii)    the Grantee's Earned LTIP Units as adjusted pursuant to
Section 4(b)(ii) shall, as of the Valuation Date, become Vested LTIP Units and
shall no longer be subject to forfeiture pursuant to Section 3(e).

            (c)    In the event of Qualified Termination after the Valuation
Date, all Earned LTIP Units that have not previously been forfeited pursuant to
the calculations set forth in Section 3(c) shall, as of the date of such
Qualified Termination, become Vested LTIP Units and no longer be subject to
forfeiture pursuant to Section 3(e); provided that, notwithstanding that no
Continuous Service requirement pursuant to Section 3(d) will apply to the
Grantee after the effective date of a Qualified Termination after the Valuation
Date, the Grantee will not have the right to Transfer (as defined in Section 7)
except by reason of the Grantee's death or request conversion of his or her
Vested LTIP Units under the Designation until such dates as of which his or her
Earned LTIP Units would have become Vested LTIP Units pursuant to Section 3(d)
absent a Qualified Termination.

            (d)    If the calculations provided in Section 3(c) are triggered by
a Change of Control prior to the Valuation Date, the Grantee's Award LTIP Units
shall be multiplied by the Partial Service Factor determined as of the date of
the Change of Control and the resulting number of LTIP Units shall become Vested
LTIP Units immediately and automatically as of the Valuation Date. If a Change
of Control occurs on or after the Valuation Date and prior to January 1, 2016,
all Earned LTIP Units shall become Vested LTIP Units immediately and
automatically upon the occurrence of the Change of Control.

            (e)    Notwithstanding the foregoing, in the event any payment to be
made hereunder after giving effect to this Section 4 is determined to constitute
"nonqualified deferred compensation" subject to Section 409A of the Code, then,
to the extent the Grantee is a "specified employee" under Section 409A of the
Code subject to the six-month delay thereunder, any such payments to be made
during the six-month period commencing on the

5

--------------------------------------------------------------------------------



Grantee's "separation from service" (as defined in Section 409A of the Code)
shall be delayed until the expiration of such six-month period.

            (f)    In the event of a termination of the Grantee's employment
other than a Qualified Termination or a termination that is related to a Change
of Control, all Award LTIP Units and Earned LTIP Units that have not theretofore
become Vested LTIP Units shall, without payment of any consideration by the
Partnership other than as provided in the last sentence of Section 5,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Award LTIP Units or Earned LTIP Units, provided, however, in
the event the termination of Grantee's employment is due to Grantee's retirement
after age 55, the Committee may determine, in its sole discretion, that all or
any portion of the Award LTIP Units or the Earned LTIP Units shall become Vested
LTIP Units, together with the terms and conditions upon which any such Award
LTIP Units or Earned LTIP Units shall become Vested LTIP Units.

            5.    Payments by Award Recipients.    The Grantee shall have no
rights with respect to this Agreement (and the Award evidenced hereby) unless he
or she shall have accepted this Agreement prior to the close of business on the
date described in Section 3(a) by (a) making a contribution to the capital of
the Partnership by certified or bank check or other instrument acceptable to the
Committee (as defined in the Plan), of $0.25 (the "Per Unit Purchase Price"),
multiplied by the number of Award LTIP Units, (b) signing and delivering to the
Partnership a copy of this Agreement and (c) unless the Grantee is already a
Limited Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached as Exhibit B). The Per Unit Purchase Price paid
by the Grantee shall be deemed a contribution to the capital of the Partnership
upon the terms and conditions set forth herein and in the Partnership Agreement.
Upon acceptance of this Agreement by the Grantee, the Partnership Agreement
shall be amended to reflect the issuance to the Grantee of the LTIP Units so
accepted. Thereupon, the Grantee shall have all the rights of a Limited Partner
of the Partnership with respect to the number of Award LTIP Units, as set forth
in the Designation and the Partnership Agreement, subject, however, to the
restrictions and conditions specified herein. Award LTIP Units constitute and
shall be treated for all purposes as the property of the Grantee, subject to the
terms of this Agreement and the Partnership Agreement. In the event of the
forfeiture of the Grantee's Award LTIP Units pursuant to this Agreement, the
Partnership will pay the Grantee an amount equal to the number of Award LTIP
Units so forfeited multiplied by the lesser of the Per Unit Purchase Price or
the fair market value of an Award LTIP Unit on the date of forfeiture as
determined by the Committee.

            6.    Distributions.

            (a)    The holders of Award LTIP Units, Earned LTIP Units and Vested
LTIP Units (until and unless forfeited pursuant to Section 3(e) or
Section 4(f)), shall be entitled to receive the distributions to the extent
provided for in the Designation and the Partnership Agreement.

            (b)    All distributions paid with respect to LTIP Units shall be
fully vested and non-forfeitable when paid.

            7.    Restrictions on Transfer.

            (a)    Except as otherwise permitted by the Committee in its sole
discretion, none of the Award LTIP Units, Earned LTIP Units, Vested LTIP Units
or Partnership Units into which Vested LTIP Units have been converted shall be
sold, assigned, transferred, pledged, hypothecated, given away or in any other
manner disposed or encumbered, whether voluntarily or by operation of law (each
such action a "Transfer"); provided that Earned LTIP Units and Vested LTIP Units
may be Transferred to the Grantee's Family Members (as defined below) by gift,
bequest or domestic relations order; and provided further that the transferee
agrees in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Agreement and that subsequent transfers shall be
prohibited except those in accordance with this Section 7. Additionally, all
such Transfers must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the Partnership Agreement. In connection with any such Transfer,
the Partnership may require the Grantee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer not in accordance with the terms and conditions of
this Section 7 shall be null and void, and neither the Partnership nor the
Company shall reflect on its records any change in record ownership of any
Earned LTIP Units or Vested LTIP Units as a result of any such Transfer,

6

--------------------------------------------------------------------------------



shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer. Except as provided in this Section 7, this
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

            (b)    For purposes of this Agreement, "Family Member" of a Grantee,
means the Grantee's child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Grantee's household
(other than a tenant of the Grantee), a trust in which one or more of these
persons (or the Grantee) own more than 50 percent of the beneficial interests,
and a partnership or limited liability company in which one or more of these
persons (or the Grantee) own more than 50 percent of the voting interests.

            8.    Miscellaneous.

            (a)    Amendments; Recoupment.    This Agreement may be amended or
modified only with (i) the consent of the Company and the Partnership acting
through the Committee and (ii) the written consent of the Grantee.
Notwithstanding the foregoing, Grantee acknowledges that The Dodd-Frank Wall
Street Reform and Consumer Protection Act requires that the Company develop and
implement a policy to recover from executive officers excess incentive based
compensation paid which is based on erroneous data and for which the Company is
required to prepare an accounting restatement ("Incentive Clawback"). At such
time as the applicable regulations are finalized with respect to the Incentive
Clawback, either through rules and regulations adopted by the Securities and
Exchange Commission or the listing exchange on which the Common Stock is then
listed, Grantee agrees at the Company's request, to promptly execute any
amendment or modification to this Agreement to reflect any Incentive Clawback
policy applicable to the LTIP Units adopted by the Company or the Committee to
comply with such rules and regulations. This grant shall in no way affect the
Grantee's participation or benefits under any other plan or benefit program
maintained or provided by the Company or the Partnership or any of their
subsidiaries or affiliates.

            (b)    Incorporation of Plan and Designation; Committee
Determinations.    The provisions of the Plan and the Designation are hereby
incorporated by reference as if set forth herein. The Committee will make the
determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications. In the event of a Change of
Control, the Committee will make such determinations within a period of time
that enables the Company to make any payments due hereunder not later than the
date of consummation of the Change of Control.

            (c)    Status of LTIP Units; Plan Matters.    This Award constitutes
an incentive compensation award under the Plan. The LTIP Units are equity
interests in the Partnership. The number of shares of Common Stock reserved for
issuance under the Plan underlying outstanding Award LTIP Units will be
determined by the Committee in light of all applicable circumstances, including
calculations made or to be made under Section 3, vesting, capital account
allocations and/or balances under the Partnership Agreement, and the exchange
ratio in effect between Partnership Units and shares of Common Stock. The
Company will have the right, at its option, as set forth in the Partnership
Agreement, to issue shares of Common Stock in exchange for Partnership Units in
accordance with the Partnership Agreement, subject to certain limitations set
forth in the Partnership Agreement, and such shares of Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such determination by the Company.

            (d)    Legend.    The records of the Partnership evidencing the LTIP
Units shall bear an appropriate legend, as determined by the Partnership in its
sole discretion, to the effect that such LTIP Units are subject to restrictions
as set forth herein and in the Partnership Agreement.

            (e)    Compliance With Law.    The Partnership and the Grantee will
make reasonable efforts to comply with all applicable securities laws. In
addition, notwithstanding any provision of this Agreement to the contrary, no
LTIP Units will become Vested LTIP Units at a time that such vesting would
result in a violation of any such law.

            (f)    Grantee Representations; Registration.

7

--------------------------------------------------------------------------------



            (i)    The Grantee hereby represents and warrants that (A) he or she
understands that he or she is responsible for consulting his or her own tax
advisor with respect to the application of the U.S. federal income tax laws, and
the tax laws of any state, local or other taxing jurisdiction to which the
Grantee is or by reason of this Award may become subject, to his or her
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company, the Partnership or any of their respective
employees, agents, consultants or advisors, in their capacity as such; (C) the
Grantee provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Grantee
believes to be necessary and appropriate to make an informed decision to accept
this Award; (D) LTIP Units are subject to substantial risks; (E) the Grantee has
been furnished with, and has reviewed and understands, information relating to
this Award; (F) the Grantee has been afforded the opportunity to obtain such
additional information as he or she deemed necessary before accepting this
Award; and (G) the Grantee has had an opportunity to ask questions of
representatives of the Partnership and the Company, or persons acting on their
behalf, concerning this Award.

            (ii)    The Grantee hereby acknowledges that: (A) there is no public
market for LTIP Units or Partnership Units into which Vested LTIP Units may be
converted and neither the Partnership nor the Company has any obligation or
intention to create such a market; (B) sales of LTIP Units and Partnership Units
are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
LTIP Units and Partnership Units set forth in the Partnership Agreement and in
this Agreement, the Grantee may have to bear the economic risk of his or her
ownership of the LTIP Units covered by this Award for an indefinite period of
time; (D) shares of Common Stock issued under the Plan in exchange for
Partnership Units, if any, will be covered by a Registration Statement on
Form S-8 (or a successor form under applicable rules and regulations of the
Securities and Exchange Commission) under the Securities Act, to the extent that
the Grantee is eligible to receive such shares under the Plan at the time of
such issuance and such Registration Statement is then effective under the
Securities Act; and (E) resales of shares of Common Stock issued under the Plan
in exchange for Partnership Units, if any, shall only be made in compliance with
all applicable restrictions (including in certain cases "blackout periods"
forbidding sales of Company securities) set forth in the then applicable Company
employee manual or insider trading policy and in compliance with the
registration requirements of the Securities Act or pursuant to an applicable
exemption therefrom.

            (g)    Section 83(b) Election.    The Grantee hereby agrees to make
an election to include the Award LTIP Units in gross income in the year in which
the Award LTIP Units are issued pursuant to Section 83(b) of the Code
substantially in the form attached as Exhibit C and to supply the necessary
information in accordance with the regulations promulgated thereunder. The
Grantee agrees to file such election (or to permit the Partnership to file such
election on the Grantee's behalf) within thirty (30) days after the Award Date
with the IRS Service Center where the Grantee files his or her personal income
tax returns, to provide a copy of such election to the Partnership and the
Company, and to file a copy of such election with the Grantee's U.S. federal
income tax return for the taxable year in which the Award LTIP Units are issued
to the Grantee. So long as the Grantee holds any Award LTIP Units, the Grantee
shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of LTIP Units as the Partnership
may deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.

            (h)    Tax Consequences.    The Grantee acknowledges that
(i) neither the Company nor the Partnership has made any representations or
given any advice with respect to the tax consequences of acquiring, holding,
selling or converting LTIP Units or making any tax election (including the
election pursuant to Section 83(b) of the Code) with respect to the LTIP Units
and (ii) the Grantee is relying upon the advice of his or her own tax advisor in
determining such tax consequences.

            (i)    Severability.    If, for any reason, any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not so held invalid, and each such other provision shall to
the full extent consistent with law continue in full force and effect.

            (j)    Governing Law.    This Agreement is made under, and will be
construed in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such state.

8

--------------------------------------------------------------------------------



            (k)    No Obligation to Continue Position as an Employee, Consultant
or Advisor.    Neither the Company nor any affiliate is obligated by or as a
result of this Agreement to continue to have the Grantee as an employee,
consultant or advisor and this Agreement shall not interfere in any way with the
right of the Company or any affiliate to terminate the Grantee's employment at
any time.

            (l)    Notices.    Any notice to be given to the Company shall be
addressed to the Secretary of the Company at 225 West Washington Street,
Indianapolis, Indiana 46204 and any notice to be given to the Grantee shall be
addressed to the Grantee at the Grantee's address as it appears on the
employment records of the Company, or at such other address as the Company or
the Grantee may hereafter designate in writing to the other.

            (m)    Withholding and Taxes.    No later than the date as of which
an amount first becomes includible in the gross income of the Grantee for income
tax purposes or subject to the Federal Insurance Contributions Act withholding
with respect to this Award, the Grantee will pay to the Company or, if
appropriate, any of its affiliates, or make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount; provided, however, that if any LTIP Units or Partnership Units are
withheld (or returned), the number of LTIP Units or Partnership Units so
withheld (or returned) shall be limited to the number which have a fair market
value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

            (n)    Headings.    The headings of paragraphs of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

            (o)    Counterparts.    This Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.

            (p)    Successors and Assigns.    This Agreement shall be binding
upon and inure to the benefit of the parties and any successors to the Company
and the Partnership, on the one hand, and any successors to the Grantee, on the
other hand, by will or the laws of descent and distribution, but this Agreement
shall not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

            (q)    Section 409A.    This Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code, to the extent applicable. Any provision of this
Agreement that is inconsistent with applicable provisions of Section 409A of the
Code, or that may result in penalties under Section 409A of the Code, shall be
amended, with the reasonable cooperation of the Grantee and the Company and the
Partnership, to the extent necessary to exempt it from, or bring it into
compliance with, Section 409A of the Code.

            (r)    Delay in Effectiveness of Exchange.    The Grantee
acknowledges that any exchange of Partnership Units for Common Stock or cash, as
selected by the General Partner, may not become effective until six (6) months
from the date the Vested LTIP Units that were converted into Partnership Units
became fully vested.

[Remainder of page left intentionally blank]

9

--------------------------------------------------------------------------------





            IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed as of the 5th day of March, 2012.

    SIMON PROPERTY GROUP, INC., a Delaware corporation
 
 
By:  

--------------------------------------------------------------------------------

    Name:  John Rulli
             Executive Vice President and
             Chief Administrative Officer
 
 
SIMON PROPERTY GROUP, L.P., a Delaware limited partnership
 
 
        By:    Simon Property Group, Inc., a
                  Delaware corporation, its general partner
 
 
By:  

--------------------------------------------------------------------------------

Name:        John Rulli
                   Executive Vice President and
                   Chief Administrative Officer
 
 
GRANTEE
 
 


--------------------------------------------------------------------------------

Name:

10

--------------------------------------------------------------------------------





EXHIBIT A
PAYOUT MATRIX

            The Committee will determine the number of Award LTIP Units that
become Earned LTIP Units by determining the extent to which the Absolute TSR
Goal and the Relative TSR Goals have been achieved as set forth in the following
payout matrix.

 
   
  Relative TSR (TSR %-ile Rank)(2)   Absolute TSR(1)   vs. MSCI REIT Index   vs.
S&P 500 Index   Weighted 20%
  Weighted 60%
  Weighted 20%
 
Performance
  Payout %
of Target(3)   Performance   Payout %
of Target(3)   Performance   Payout %
of Target(3)   <=20%     0.0 %   Index -1%     0.0 %   Index -2%     0.0 %
      24%     33.3 %   = Index     33.3 %   = Index     33.3 %       27%    
50.0 %   Index +1%     50.0 %   Index +2%     100.0 %       30%     66.7 %  
Index +2%     66.7 %                   33%     83.3 %   Index +3%     100.0 %  
          >=36%     100.0 %                        

--------------------------------------------------------------------------------

(1)Percentage of total shareholder return over three-year performance period
commencing on the Effective Date

(2)Percentage of relative performance over three-year performance period
commencing on the Effective Date

(3)Linear interpolation between payout percentages

11

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF LIMITED PARTNER SIGNATURE PAGE

            The Grantee, desiring to become one of the within named Limited
Partners of Simon Property Group, L.P., hereby accepts all of the terms and
conditions of and becomes a party to, the Eighth Amended and Restated Agreement
of Limited Partnership, dated as of May 8, 2008, of Simon Property Group, L.P.
as amended through this date (the "Partnership Agreement"). The Grantee agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.

    Signature Line for Limited Partner:
 
 


--------------------------------------------------------------------------------

 
 
 
Name: 

--------------------------------------------------------------------------------


 
 
Date: 

--------------------------------------------------------------------------------


 
 
Address of Limited Partner:
 
 


--------------------------------------------------------------------------------

 
 
 


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------





EXHIBIT C
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

            The undersigned hereby makes an election pursuant to Section 83(b)
of the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

1.The name, address and taxpayer identification number of the undersigned are:

Name:       (the "Taxpayer")    

--------------------------------------------------------------------------------

     
Address:
 
 
 
     

--------------------------------------------------------------------------------

     

Social Security No./Taxpayer Identification No.:         -        -        

2.Description of property with respect to which the election is being made:
Series 2012 LTIP Units ("LTIP Units") in Simon Property Group, L.P. (the
"Partnership").

3.The date on which the LTIP Units were issued is March 5, 2012. The taxable
year to which this election relates is calendar year 2012.

4.Nature of restrictions to which the LTIP Units are subject:


(a)With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)The Taxpayer's LTIP Units are subject to forfeiture until they vest in
accordance with the provisions in the applicable Award Agreement and Certificate
of Designation for the LTIP Units.



5.The fair market value at time of issue (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0.25 per
LTIP Unit.

6.The amount paid by the Taxpayer for the LTIP Units was $0.25 per LTIP Unit.

7.A copy of this statement has been furnished to the Partnership and Simon
Property Group, Inc.

Dated:        

--------------------------------------------------------------------------------

 

   

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------



SCHEDULE A TO SERIES 2012 LTIP UNIT AWARD AGREEMENT

Award Date:   March 5, 2012
Name of Grantee:
 



--------------------------------------------------------------------------------


Number of Award LTIP Units:
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



FORM OF SIMON PROPERTY GROUP SERIES 2012 LTIP UNIT AWARD AGREEMENT
